Case 20-72869-wlh   Doc 37   Filed 07/02/21 Entered 07/02/21 10:53:49   Desc Main
                             Document      Page 1 of 9
Case 20-72869-wlh   Doc 37   Filed 07/02/21 Entered 07/02/21 10:53:49   Desc Main
                             Document      Page 2 of 9
Case 20-72869-wlh   Doc 37   Filed 07/02/21 Entered 07/02/21 10:53:49   Desc Main
                             Document      Page 3 of 9
Case 20-72869-wlh   Doc 37   Filed 07/02/21 Entered 07/02/21 10:53:49   Desc Main
                             Document      Page 4 of 9
Case 20-72869-wlh   Doc 37   Filed 07/02/21 Entered 07/02/21 10:53:49   Desc Main
                             Document      Page 5 of 9
Case 20-72869-wlh   Doc 37   Filed 07/02/21 Entered 07/02/21 10:53:49   Desc Main
                             Document      Page 6 of 9




              Amitkumar Sharma                                            07/02/2021
Case 20-72869-wlh   Doc 37   Filed 07/02/21 Entered 07/02/21 10:53:49   Desc Main
                             Document      Page 7 of 9
Case 20-72869-wlh   Doc 37   Filed 07/02/21 Entered 07/02/21 10:53:49   Desc Main
                             Document      Page 8 of 9
Case 20-72869-wlh   Doc 37   Filed 07/02/21 Entered 07/02/21 10:53:49   Desc Main
                             Document      Page 9 of 9
